I concur in what is said in the opinion in this case prepared by Mr. Chief Justice CHAPMAN and in the conclusion reached, except as in regards the determination of the question of forfeiture by Gardner Ives Porter, Mrs. Joseph McMeekin and Mrs. Frank Bradford.
Paragraph 19 of the will devised certain property to a Trustee as set forth in the CHAPMAN opinion.
The answer of Porter, McMeekin and Bradford in paragraphs 12 and 19 thereof alleged: *Page 309 
"12. These defendants, answering paragraph 12 of the bill of complaint, deny that paragraph 19 of the will of Ann Porter, deceased, creates a trust estate by reason of said paragraph 19 being vague, uncertain and indefinite, and further, that said provision is contrary to law, in that it violates the common law in effect in Florida, against creating an estate greater than lives in being and twenty-one years. These defendants specifically further deny the allegations of this paragraph to the effect that the trust attempted to be set up in said paragraph 19 is a valid charitable trust, and specifically deny that the income from said trust should fall under the rule of cy pres construction and be distributed to charity, but on the other hand allege, say and contend that the property and assets of said estate set out under this paragraph should be distributed to your answering defendants, together with the defendant Bertha Pauline Genau, share and share alike, as residuary legatees under paragraph 24 of said last will and testament."
"19. These answering defendants deny the matters and allegations and implications contained in paragraph 19 of the bill of complaint, and reiterate their claim that the trust attempted to be set up by paragraph 19 of the will of Ann Porter, deceased, is totally void as violating the law against perpetuities, and as being vague, indefinite and uncertain; that your answering defendants, together with Bertha Pauline Genau, are the sole beneficiaries of the property and assets set out in paragraph 19 of the said last will and testament."
The will contained the following:
"Fourth. I give, devise and bequeath to Gardner Ives Porter who is in the U.S. Forestry Service and located at Missoula, Montana, and his two sisters, Mrs. Frank Bradford, of Winchester, Ohio, and Mrs. Joseph McMeekin of Hartman Farm, Lochbourne, Ohio, (children of my husband, Edward Jarvis Porter), share and share alike, the following property located at No. 2636, 4th Ave. North, otherwise described as Lot five (5) Block 8, Hall's Central Avenue Subdivision No. 1; also property at 2926, 2nd Avenue North, described as Four (4) Block 17, Hall's Subdivision No. 2, Also the property at No. 1527 5th Street North, and the adjoining lot described as *Page 310 
North and South one-half of Lots 10 and 11, Block 6, and Hamlett's Revised Crescent Lake Subdivision as recorded in Plat Book 7, page 21, Public records of Pinellas County, Florida. Also the property known as the beach property, otherwise described as Lot 10, Block 3, Lone Palm Subdivision. . . .
"Fifth. I also give, devise and bequeath to Gardner Ives Porter, who is in the U.S. Forestry Service and located at Missoula, Montana, and his two sisters Mrs. Frank Bradford of Winchester, Ohio, and Mrs. Joseph McMeekin of Hartman Farm, Lochborne, Ohio, children of my husband Edward Jarvis Porter, Lots 5, 6, 7, and 33, District Florida Corporation Subdivision and Lots 12 and 13 of Block 6, Snell and Hamlett's Revised Crescent Lake Subdivision, as same appears of record in Plat Book 7, page 21, of Pinellas County Records."
"All the rest and residue of my estate, of every kind and description, whether real, personal or mixed, wherever located, I give, devise and bequeath to Bertha Pauline Genau, Gardner Ives Porer, Mrs. Frank Bradford and Mrs. Joseph McMeekin, share and share alike."
And it also contained the following:
"I further direct in the event anyone should contest this will, then and in that event such contesting party shall be cut out from any share whatsoever in my estate, and the share of such contesting party shall become a part of my residuary estate and such person shall be excluded from taking any part in such residuary estate and the same shall be divided among the other persons entitled to take such residuary estate."
In Roe Wells, Jr., et al. v. Olga Menn, et al., opinion filed July 26, 1946, not yet published, we said:
"Read in full, it would be difficult to write a noncontest clause that more completely shuts out a contesting legatee. The rule is that such clauses will not be enforced against a legatee who files a bill for the construction of a will or who contests it in good faith for probable cause, unless there is a limitation of the estate over to another person. If there is such a limitation, the contesting legatee is penalized by the loss of his legacy, unless resort to the courts was for the purpose of settling doubtful rights under the will or to determine *Page 311 
how far his interest might be affected by it and not for the purpose of destroying the will or any of its provisions. In re Brush's estate, 154 Misc. 480, 277 N.Y.S. 559."
In the cause now before us there is a limitation of the estate over to another party because the 23rd paragraph of the will specifically provides: "and the share of such contesting party shall become a part of my residuary estate and such person shall be excluded from taking any part in such residuary estate and the same shall be divided among the other persons entitled to take such residuary estate."
These answering defendants did contest the validity of paragraph 19 of the will with the result that they will be enriched by their action to an extent not desired or directed by the donor and contrary to the expressed wishes of the donor.
In Schouler on Wills, Executors and Administrators, 6th Ed., Vol. 2, page 1499, Sec. 1344, it is said:
"If one has used the machinery of the law by competent methods and designed to overthrow the expressed wishes of the testator this amounts to a contest, and the fact that the contest is waived before the actual judicial determination is not conclusive as such action may and is intended to induce a compromise overthrowing the expressed wish of the testator. So an attack upon the validity of a material part of a will is a contest."
See also same authority page 1501, Sec. 1346.
Mr. Redfearn in his Wills and Administration of Estates in Florida, 2nd Ed., page 301, Sec. 180 says:
"After a testator has made his will, he naturally desires it to take effect after his death according to his intentions expressed therein. In order to guard his will against attack, occasionally a testator includes a contest clause in his will which provides that in the event any legatee or devisee should attack the validity of the will, the legacy or devise given to such contestant is to become void. Such a non-contest clause is usually referred to as a condition in terrorem. Such conditions are recognized and favored in some jurisdictions. In other jurisdictions such conditions are not enforced unless there is a gift over to another person in the event of such contest. While such non-contest clauses are recognized and may be *Page 312 
enforced, a legatee or devisee should not be penalized by the mere filing of a bill for the construction of a will or by filing a caveat, where the contest is made in good faith and for probable cause. However, if there is a limitation of the estate over to another person, the first taker is penalized by the loss of his interest in the legacy or devise when he contests a will which contains a non-contest clause, unless his resort to the courts was for the purpose of ascertaining doubtful rights under the will or the extent to which his interest might be affected by it and not for the purpose of destroying the will or any of its provisions."
See also In Re: Bush's Estate, 154 Misc. 480, 277 N.Y. Supplement 559, also 17 C.J.S. 177.
The Supreme Court of the United States, speaking through Mr. Justice Brewer in Smithsonian Institution v. Meech, et al., 169 U.S. Sup. Court Report 398, 42 L.Ed. 793, said:
"In McElfresh v. Schley, 2 Gill. 181, 200 (41 Am. Dec. 415) the court said: 'It is only carrying out a plain intent of the testator and giving to the residuary devisee that which the testator intended, and forbidding the heir from taking property not designed for him. From the earliest case on the subject the rule is, that a man shall not take a benefit under a will, and at the same time defeat the provisions of the instrument. If he claims an interest under an instrument, he must give full effect to it, so far as he is able to do so. He cannot take what is devised to him and, at the same time, what is devised to another, although but for the will, it would be his; hence he is driven to this election to say which he will take.' See also 1 Jarman, Wells, 415; 2 Story Equi. Jur. No. 1076.
"The propositions thus laid down fully commend themselves to our approval. They are good law and good morals. Experience has shown that often after the death of a testator unexpected difficulties arise, technical rules of law are found to have been trespassed upon; contests are commenced wherein not infrequently are brought to light matters of private life that ought never to be made public, and in respect to which the voice of the testator cannot be heard either in *Page 313 
explanation or denial, and as a result the manifest intention of the testator is thwarted. It is not strange, in view of this, that testators have desired to secure compliance with their dispositions of property and have sought to incorporate provisions which should operate most powerfully to accomplish that result. And when a testator declares in his will that his several bequests are made upon the condition that the legatees acquiesce in the provisions of his will, the courts wisely hold that no legatee shall without compliance with that condition receive his bounty, or be put in a position to use it in the effort to thwart his expressed purposes."
All the language used by the testatrix in this regard shows that she intended the non-contest clause in the will to apply to any attack on any bequest made in the will and we find no escape from the conclusion that Porter, McMeekin and Bradford did just exactly what the testatrix provided in the will should work a forfeiture of their respective legacies under the will and cause those respective legacies to be vested in the remaining residuary legatee Bertha Pauline Genau under the express terms of paragraph 23 of the will.
See Sec. 17 C.J.S. 177; Moran v. Moran, 144 Iowa 451- 122 N.W. 202; Donegan v. Wade, 70 Ala. 501. In re: Hill, 155 Cal. 437,101 P. 443.
We have no trouble in distinguishing the conduct of the answering defendants in this case from the conduct of answering defendants in the case of Federal Trust Co. v. Ost. 120 N.J.E. 43, 183 Ala. 830. Because of this difference in conditions we reach a difference in construction just as the New Jersey Court in that case pointed out that it had reached a different conclusion from that reached by the Connecticut Court in South Norwalk Trust Co. v. St. John et al., 92 Conn. 168, 101 At. 961.
So it appears that if ever a forfeiture clause in a will is to be given effect this is a case in which it should be so treated and applied with the result that the decree should be amended and modified so as to adjudicate that each and every of the bequests made to Gardner Ives Porter, Mrs. Joseph McMeekin and Mrs. Frank Bradford are by them respectively forfeited *Page 314 
and that all property described or included in such bequests shall go into and constitute a part of the residuary estate and shall be vested under the terms of the will in Bertha Pauline Genau.